Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 6,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00503-CV

            ST. PAUL MERCURY INSURANCE COMPANY, Appellant

                                            V.

 JAMES E. GALLOWAY, CATHERINE B. GALLOWAY, GALLOWAY TRUST
    MANAGEMENT AND ALLIANCE DEVELOPMENT, INC., Appellees


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-26123


                     MEMORANDUM                        OPINION


       This is an appeal from a judgment signed April 23, 2012. On November 28, 2012,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.